Citation Nr: 1107068	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  10-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 27, 2007 for 
the award of the total evaluation assigned to the Veteran's 
service-connected schizophrenia, undifferentiated type.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel









INTRODUCTION

The Veteran has active service from March 1951 to December 1953.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in San Juan, 
Puerto Rico that granted the Veteran's claim of entitlement to a 
disability rating in excess of 70 percent for schizophrenia, and 
assigned the same a total evaluation, 100 percent, effective June 
27, 2007.  

The Board notes that by a January 2011 statement, the Veteran 
revoked his representation by the Puerto Rico Public Advocate for 
Veterans Affairs and is now considered pro se.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010);  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to a disability rating in 
excess of 70 percent for schizophrenia, undifferentiated type, in 
the form of an Application for Increased Compensation Based on 
Unemployability, VA Form 21-8940, was filed at the RO on June 27, 
2007.

2.  On July 20, 2009, the Veteran underwent VA psychiatric 
evaluation and it became factually ascertainable that the 
Veteran's schizophrenia, undifferentiated type, warranted a total 
evaluation.

3.  It is not factually ascertainable that the Veteran's 
schizophrenia, undifferentiated type, warranted a total 
evaluation prior to July 20, 2009, nor is there a formal or 
informal claim of entitlement to the same filed prior to June 27, 
2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 27, 2007, 
for the award of the total evaluation assigned to the Veteran's 
service-connected schizophrenia, undifferentiated type, have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

The Board observes that the Veteran's claim of entitlement to an 
earlier effective date is a downstream issue from the grant of 
the same.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004).  

In addition, the Board observes that United States Court of 
Appeals for Veterans Claims (Court) recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(the Court held that as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "that where a claim has been substantiated after 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements").

In this case, the Veteran's claim of entitlement to a disability 
rating in excess of 70 percent for schizophrenia was granted and 
an effective date was assigned in the September 2009 RO rating 
decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) 
notice is required because the purpose that the notice is 
intended to serve has been fulfilled.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Relevant to the duty to assist, all identified VA and private 
treatment records have been obtained and considered.  In this 
regard, the Board notes that the claims file contains a number of 
documents written in Spanish.  Some of the documents are 
biographical documents relating to the Veteran's birth, marriage, 
and family.  The Board requested that three documents be 
translated into English immediately prior to the adjudication 
herein.  However, further review of the claims file indicates 
that there remains two documents written in Spanish.  Such 
documents are private treatment records dated in 1973 and 1988, 
respectively.  The paramount inquiry in the present appeal, as 
will be discussed below, is which is the later of two dates, the 
date entitlement to a total evaluation arose and the date of the 
claim for same.  Thus, even if the Spanish documents indicate 
that the Veteran was entitled to a total evaluation in 1973 or 
1988; his current claim for the same was not of record until June 
2007.  It is clear to the Board that the documents were not 
submitted by the Veteran and relate to his prior fully-
adjudicated claims of entitlement to increased disability 
ratings.  Thus, the Board finds no reason to delay adjudication 
of the Veteran's claim for translation of the 1973 and 1988 
documents.  

The Veteran was afforded VA psychiatric evaluations in connection 
with his June 2007 claim of entitlement to a disability rating in 
excess of 70 percent for schizophrenia, in September 2007 and 
July 2009.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  Therefore, the Veteran will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
prior to June 27, 2007, for the grant of his total evaluation for 
schizophrenia.  Specifically, in a June 2010 statement, the 
Veteran asserts that the evidence of record establishes that he 
had been unable to work since 1987, and that therefore, the 
effective date of the total evaluation should be in 1987.

The Board notes here that in Rudd v. Nicholson, 20 Vet. App. 296, 
299-300 (2006), the Court held that once a rating decision which 
establishes an effective date becomes final, the only way that 
such a decision can be revised is if it contains clear and 
unmistakable error (CUE).  The Court noted that any other result 
would vitiate the rule of finality.  In other words, the Court 
has found that there are no freestanding claims for an earlier 
effective date.  Thus, the only rating decisions at issue in the 
present case are those in the current appellate period related to 
the Veteran's June 2007 claim, and the only evidence at issue is 
evidence dated in the year prior to such claim.  

By way of history, the Veteran filed his initial claim of 
entitlement to service connection for a nervous condition in 
September 1961.  Service connection for anxiety reaction, rated 
as 10 percent disabling, was granted by a January 1962 rating 
decision, effective September 20, 1961.  The record demonstrates 
that the Veteran filed numerous claims of entitlement to an 
increased disability rating for his psychiatric condition since 
that time.  

By a June 1968 rating decision, the disability rating assigned to 
the Veteran's anxiety reaction was increased to 30 percent, 
effective February 1, 1968.  By a March 1973 rating decision, the 
disability rating assigned to the Veteran's anxiety reaction, now 
styled as schizophrenia, undifferentiated type, was increased to 
50 percent, effective January 30, 1973.  By a February 1976 
rating decision, the disability rating assigned to the Veteran's 
schizophrenia was increased to 100 percent, on a temporary basis, 
effective September 15, 1975 and returned to 50 percent, 
effective December 1, 1975.  By a February 1987 rating decision, 
the disability rating assigned to the Veteran's schizophrenia was 
increased to 70 percent, effective September 4, 1986.

In July 2004, the Veteran filed a claim of entitlement to a 
disability rating in excess of 70 percent for his schizophrenia.  
Such claim was adjudicated by a September 2004 rating decision, 
denying the same.  There is no evidence that the Veteran filed a 
Notice of Disagreement with the September 2004 rating decision.  

The next communication from the Veteran contained in the claims 
file is his claim of entitlement to a disability rating in excess 
of 70 percent for schizophrenia, undifferentiated type, in the 
form of an Application for Increased Compensation Based on 
Unemployability, VA Form 21-8940, received by RO on June 27, 
2007.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A.   § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an award 
based on a claim for service connection or for an increase of 
compensation "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation 
clarifies this to mean that the effective date of an award of 
service connection or for increased compensation "will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2).  The 
implementing regulation summarizes the criteria for an effective 
date of an award of increased compensation as the "[e]arliest 
date as of which it is factually ascertainable that an increase 
in disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim."  38 C.F.R. 
§ 3.400(o)(2).

Thus, if a claim is received after a Veteran received treatment 
for a service-connected disability, but the treatment occurred 
within the prior one year period and showed an increase in 
disability, then the effective date will be assigned as of that 
date of treatment.

The Court has indicated that it is axiomatic that the fact that 
must be found, in order for entitlement to an increase in 
disability compensation to arise, is that the service- connected 
disability must have increased in severity to a degree warranting 
an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 
511, 519 (1992) (noting that, under section 5110(b)(2), which 
provides that the effective date of an award of increased 
compensation shall be the earliest date of which it is 
ascertainable that an increase in disability had occurred, "the 
only cognizable 'increase' for this purpose is one to the next 
disability level" provided by law for the particular 
disability).

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires (1) 
a determination of the date of the receipt of the claim for the 
increased rating as well as (2) a review of all the evidence of 
record to determine when an increase in disability was 
"ascertainable." Id. at 521.

Any communication or action, indicating an intent to apply for a 
VA benefit, from a claimant may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a) (2010).

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has been 
allowed, the date of outpatient or hospital examination or date 
of admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, provided such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

The effective date of a benefit is based upon a variety of 
factors, including the date of claim for a benefit and date 
entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has established that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based upon 
individual unemployability.  Roberson v. Principi, 251 F. 3d 1378 
(2001).  In essence, Roberson establishes when a claim for 
individual unemployability must be recognized or inferred.  
Under Diagnostic Code (DC) 9204, contemplating schizophrenia, 
undifferentiated type, a maximum 100 percent rating is warranted 
where there is total occupational or social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of close 
relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 
9204 (2010).

In conjunction with the Veteran's claim, he was afforded a VA 
psychiatric evaluation in September 2007.  At that time, relevant 
findings included:  dysphoric mood; restlessness; psychomotor 
retardation; impoverished speech; apathetic attitude; mildly-
impaired remote and immediate memory and moderately-impaired 
recent memory; blunted affect; paucity of ideas; poverty of 
thought; average intelligence; and good impulse control.  No 
abnormality as to judgment or insight was noted, and the Veteran 
presented with the ability to maintain minimum personal hygiene 
and presented without inappropriate, obsessive or ritualistic 
behavior, panic attacks, homicidal or suicidal thoughts, 
hallucinations, delusions, episodes of violence, or sleep 
impairment.  The Veteran was intact to person and place, but not 
to time.  The Veteran was unable to conduct serial 7's or spell a 
word forward and backward.  The examiner diagnosed the Veteran 
with dementia, not otherwise specified, and schizophrenia, 
chronic, undifferentiated type, and opined that the Veteran's 
cognitive impairment overshadowed any other psychiatric symptoms 
and that such diagnoses were separate and distinct, without any 
relation to each other.  She opined that the Veteran demonstrated 
total social and occupational impairment due to his cognitive 
decline, and that his psychiatric condition did not have 
significant effects on his employability.  

By its October 2007 rating decision, the RO determined that an 
increase in the disability evaluation assigned to the Veteran's 
schizophrenia was not warranted, and the Veteran filed a timely 
Notice of Disagreement to the same in December 2007.

VA treatment records dated in December 2007, September 2008, and 
March 2009, indicate that the Veteran was treated for his 
psychiatric condition.  Records of such instances of treatment 
indicate that mental status examination on all three occasions 
was almost identical.  On those occasions, the Veteran presented 
oriented in all spheres and appropriately dressed and groomed, 
with adequate hygiene.  Relevant findings included:  preserved 
memory; normal gait and coordination; cooperative but 
unspontaneous attitude; depressed and anxious mood; constricted 
affect; low-pitched speech; coherent and relevant thought 
processes; and fair insight and judgment.  The Veteran presented 
without delusions, illusions, or audiovisual hallucinations, 
ideas of aggression or self-harm, or dyskinetic movement.  
However, the Veteran complained of audiovisual hallucinations in 
that he reported that someone near to him calls his name at 
times.  

The Veteran underwent additional VA psychiatric evaluation on 
July 20, 2009.  At that time, relevant findings included:  
lethargic psychomotor activity; soft or whispered, coherent, 
clear, and illogical speech; cooperative attitude; flat affect; 
depressed mood; intact attention; thought content preoccupied 
with one or two topics; persecutory delusions; normal remote 
memory and mildly-impaired recent and immediate memory; below 
average intelligence; partial insight; persistent audiovisual 
hallucinations; homicidal and suicidal thoughts; and good impulse 
control.  The Veteran presented oriented in all spheres and 
without panic attacks, inappropriate, obsessive, or ritualistic 
behavior, or episodes of violence.  The examiner diagnosed the 
Veteran with schizophrenia, chronic, with severe and persistent 
depression, and opined that there was total social and 
occupational impairment due to his mental disorder.  

By its September 2009 rating decision, the RO determined that an 
increase in the disability evaluation assigned to the Veteran's 
schizophrenia was warranted, and assigned the Veteran a total 
evaluation, 100 percent, effective June 27, 2007, the date of the 
Veterans claim of entitlement to a disability rating in excess of 
70 percent for schizophrenia was filed at the RO.

As indicated previously, VA received the Veteran's claim of 
entitlement to a disability rating in excess of 70 percent for 
schizophrenia on June 27, 2007.  As such, the Board has reviewed 
the evidence of record within the one year period prior to the 
receipt of such claim in order to determine the earliest date it 
is factually ascertainable that the Veteran's schizophrenia 
warranted a total evaluation.  In this regard, as discussed 
above, the Board finds that July 20, 2009, the date of the 
Veteran's most recent VA psychiatric evaluation, was the date 
upon which such was factually ascertainable.

The later of the two dates relevant to the issue on appeal, the 
date of the Veteran's claim, June 27, 2007, and the date upon 
which it was factually ascertainable that the his schizophrenia 
warranted a total evaluation, July 20, 2009, is in fact, July 20, 
2009.  The Board notes here, however, that the September 2009 RO 
rating decision assigned an effective date of June 27, 2007, thus 
giving the Veteran the benefit of an effective date almost two 
years prior to the proper effective date, and such effective date 
will not be disturbed.

Therefore, based on the foregoing, the Board finds that the 
Veteran is not entitled to an effective date earlier than June 
27, 2007 for the award of the total evaluation assigned to his 
service-connected schizophrenia, undifferentiated type.


ORDER

An effective date earlier than June 27, 2007 for the award of the 
total evaluation assigned to the Veteran's service-connected 
schizophrenia, undifferentiated type, is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


